Citation Nr: 1719169	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-35 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for prostatic adenocarcinoma (excluding period(s) of temporary total evaluation).

3.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1964, and from March 1964 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, October 2010, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded the appeal to schedule the Veteran for a hearing before the Board.  However, in May 2014 the RO received a statement from the Veteran's representative stating that the Veteran withdrew his request for a Board hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD and prostate cancer are more severe than his current evaluations indicate.

The most recent VA PTSD Disability Benefits Questionnaire (DBQ) examination was conducted in May 2012.  However, the record includes a March 2013 private neuropsychological evaluation which the Veteran contends shows that his psychiatric disability has worsened and supports the disability rating of a 70 or 100 percent rating.  The record also includes a December 2011 private psychiatric evaluation, however, it is unclear whether this evaluation was considered by the May 2012 VA examiner.

With regard to the Veteran's service connected prostate cancer, the most recent VA prostate cancer DBQ was conducted in May 2012.  However, the record includes a January 2013 statement in which the Veteran stated that he wore pads and had constant leaks due to his disability.

Since the evidence suggests that the Veteran's disabilities may have worsened since the 2012 VA examinations, the Veteran's rating claims should be remanded for new VA examinations.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Regarding the Veteran's claim of entitlement to a TDIU, the Board finds that it is inextricably intertwined with the increased rating claims that are being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See, Harris v. Derwinski, 2 Vet. App. Vet. App. 180, 183   (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his PTSD and prostate cancer disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disabilities in accordance with VA rating criteria.

The examiner should consider the evidence submitted to the Board in April 2017, to include the December 2011 and March 2013 private evaluations and statements and  in support of the Veteran's claims.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for entitlement to higher ratings for PTSD and prostate cancer and entitlement to a TDIU (with consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16 (b)), should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


